Citation Nr: 0122682	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-01 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a duodenal ulcer.


ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 until August 
1969.  This case comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas which denied the benefit sought on 
appeal.  


REMAND

A preliminary review of the record discloses that the 
veteran's service medical records are not associated with the 
claims file, although it appears they once were contained in 
the claims file.  In this regard, a rating decision dated in 
December 1969 reflects that the veteran's service medical 
records were reviewed in that decision, and that those 
records included a private medical record dated in February 
1969, prior to the veteran's service.  Also, in the veteran's 
Substantive Appeal he make reference to service personnel 
records as being relevant to his current claim. The Board is 
of the opinion that an attempt should be made by the RO 
obtain the personnel records referred to by the veteran, as 
well as to locate the veteran's service medical records prior 
to further appellate review.

In addition, statements from the veteran, specifically in his 
Notice of Disagreement and in a statement dated in December 
1999, make reference to treatment at various VA Medical 
Centers.  However, it is not clear that all relevant VA 
records have been obtained.  The VA is deemed to have 
constructive knowledge of those records and, in this case, 
has actual knowledge of the existence of those records.  As 
such, they are considered to be evidence which is of record 
at the time any decision is made, and should be associated 
with the claims file.  See Bell v. Derwinski, 2 Vet.App. 611 
(1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error....")

Lastly, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  The VCAA modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000 and it would 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992)). 
The veteran claims entitlement to service connection for 
duodenal ulcers.  In particular, the veteran contends that 
new and material evidence exists to reopen his September 1969 
claim for service connection for his duodenal ulcers.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO should review 
the claims file and ensure that all 
notification and development necessary 
to comply with the Veterans Claims 
Assistance Act of 2000 has been 
completed.

2.  The RO should obtain portions of the 
veteran's service personnel records that 
would reflect any periods the veteran 
was absent without leave during service.  
The RO should also attempt to locate the 
veteran's service medical records which 
had previously been associated with the 
claims file at the time of the December 
1969 rating decision.

3.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for his duodenal 
ulcer, including treatment at VA medical 
facilities.  After obtaining any 
necessary authorization, the RO should 
obtain and associate those records with 
the claims file.  The RO should 
specifically request the veteran to 
complete an authorization to permit 
obtaining records dated in 1968 and 1969 
from H. Morris Caddell, M.D., as well as 
records of a hospitalization of the 
veteran in February 1969 at Moore 
Memorial Hospital in Pinehurst, North 
Carolina.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



